UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file Number 811-07702 The Value Line Asset Allocation Fund, Inc. (Exact name of registrant as specified in charter) 220 East 42nd Street, New York, NY 10017 Mitchell E. Appel (Name and address of agent for service) Registrant’s telephone number, including area code:212-907-1500 Date of fiscal year end: March 31 Date of reporting period: December 31, 2010 Item 1: Schedule of Investments. A copy of Schedule of Investments for the period ended 12/31/10 is included with this Form. Value Line Asset Allocation Fund, Inc. Schedule of Investments (unaudited) December 31, 2010 Shares Value COMMON STOCKS (70.0%) CONSUMER DISCRETIONARY (12.3%) Aeropostale, Inc. * $ AutoZone, Inc. * BorgWarner, Inc. * Buckle, Inc. (The) Chipotle Mexican Grill, Inc. * Coinstar, Inc. * CTC Media, Inc. Deckers Outdoor Corp. * Fossil, Inc. * Genuine Parts Co. Gildan Activewear, Inc. * Guess?, Inc. Jo-Ann Stores, Inc. * Johnson Controls, Inc. LKQ Corp. * Monro Muffler Brake, Inc. O’Reilly Automotive, Inc. * Phillips-Van Heusen Corp. Priceline.com, Inc. * Strayer Education, Inc. Tim Hortons, Inc. TJX Companies, Inc. (The) Tractor Supply Co. TRW Automotive Holdings Corp. * Ulta Salon, Cosmetics & Fragrance, Inc. * Warnaco Group, Inc. (The) * Yum! Brands, Inc. CONSUMER STAPLES (3.4%) British American Tobacco PLC ADR Church & Dwight Co., Inc. Corn Products International, Inc. Cosan Ltd. Class A Flowers Foods, Inc. Green Mountain Coffee Roasters, Inc. * Hormel Foods Corp. TreeHouse Foods, Inc. * Whole Foods Market, Inc. * ENERGY (2.5%) Concho Resources, Inc. * FMC Technologies, Inc. * SM Energy Co. Southwestern Energy Co. * World Fuel Services Corp. FINANCIALS (6.2%) Affiliated Managers Group, Inc. * AFLAC, Inc. Arch Capital Group Ltd. * Bank of Nova Scotia BlackRock, Inc. Eaton Vance Corp. Franklin Resources, Inc. Goldman Sachs Group, Inc. (The) Shares Value MSCI, Inc. Class A * $ Portfolio Recovery Associates, Inc. * Saul Centers, Inc. T. Rowe Price Group, Inc. HEALTH CARE (10.2%) Alexion Pharmaceuticals, Inc. * Allergan, Inc. Bio-Reference Laboratories, Inc. * Cerner Corp. * Edwards Lifesciences Corp. * Emergency Medical Services Corp. Class A * Express Scripts, Inc. * Fresenius Medical Care AG & Co. KGaA ADR Henry Schein, Inc. * Hospira, Inc. * IDEXX Laboratories, Inc. * MAKO Surgical Corp. * MWI Veterinary Supply, Inc. * Neogen Corp. * Novo Nordisk A/S ADR Owens & Minor, Inc. Pharmasset, Inc. * ResMed, Inc. * SXC Health Solutions Corp. * Teva Pharmaceutical Industries Ltd. ADR Volcano Corp. * Warner Chilcott PLC Class A West Pharmaceutical Services, Inc. INDUSTRIALS (15.7%) Acuity Brands, Inc. AMETEK, Inc. Bucyrus International, Inc. C.H. Robinson Worldwide, Inc. Canadian National Railway Co. CLARCOR, Inc. Danaher Corp. DigitalGlobe, Inc. * Donaldson Co., Inc. EnerSys * Esterline Technologies Corp. * Flowserve Corp. Hunt (J.B.) Transport Services, Inc. IDEX Corp. ITT Corp. Kansas City Southern * Kirby Corp. * L-3 Communications Holdings, Inc. Lennox International, Inc. Polypore International, Inc. * Republic Services, Inc. Rollins, Inc. Roper Industries, Inc. Stericycle, Inc. * Toro Co. (The) TransDigm Group, Inc. * 1 Value Line Asset Allocation Fund, Inc. December 31, 2010 Shares Value United Technologies Corp. $ URS Corp. * W.W. Grainger, Inc. Waste Connections, Inc. * Woodward Governor Co. INFORMATION TECHNOLOGY (11.4%) Accenture PLC Class A Acme Packet, Inc. * Amphenol Corp. Class A ANSYS, Inc. * Apple, Inc. * Aruba Networks, Inc. * Atheros Communications, Inc. * Avago Technologies Ltd. Cavium Networks, Inc. * Check Point Software Technologies Ltd. * Cognizant Technology Solutions Corp. Class A * Coherent, Inc. * Concur Technologies, Inc. * Dolby Laboratories, Inc. Class A * Equinix, Inc. * iGate Corp. Informatica Corp. * MercadoLibre, Inc. * Rovi Corp. * Salesforce.com, Inc. * Solera Holdings, Inc. SuccessFactors, Inc. * Synchronoss Technologies, Inc. * Teradata Corp. * TIBCO Software, Inc. * VeriFone Holdings, Inc. * VMware, Inc. Class A * WebMD Health Corp. * Wright Express Corp. * MATERIALS (6.6%) Air Products & Chemicals, Inc. AptarGroup, Inc. Balchem Corp. Celanese Corp. Series A Crown Holdings, Inc. * Hawkins, Inc. Lubrizol Corp. (The) NewMarket Corp. Praxair, Inc. Rockwood Holdings, Inc. * Schweitzer-Mauduit International, Inc. Scotts Miracle-Gro Co. (The) Class A Sigma-Aldrich Corp. Valspar Corp. (The) TELECOMMUNICATION SERVICES (0.8%) SBA Communications Corp. Class A * UTILITIES (0.9%) ITC Holdings Corp. Shares Value Questar Corp. $ South Jersey Industries, Inc. Wisconsin Energy Corp. TOTAL COMMON STOCKS (Cost $26,701,889) (70.0%) Principal Amount Value U.S. GOVERNMENT AGENCY OBLIGATIONS (12.6%) $ Federal Farm Credit Bank, 1.50%, 12/8/14 Federal Home Loan Banks, 1.38%, 5/16/11 Federal Home Loan Banks, 1.25%, 6/16/14 Federal Home Loan Mortgage Corp., 4.50%, 6/15/23 Federal Home Loan Mortgage Corp., 4.50%, 10/15/27 Federal Home Loan Mortgage Corp., Gold PC Pool# J03316, 5.00%, 9/1/21 Federal National Mortgage Association, 5.00%, 11/1/34 Government National Mortgage Association, 5.50%, 1/15/36 TOTAL U.S. GOVERNMENT AGENCY OBLIGATIONS (Cost $7,483,967) (12.6%) CORPORATE BONDS & NOTES (9.1%) BASIC MATERIALS (3.3%) EI du Pont de Nemours & Co., 3.25%, 1/15/15 PPG Industries, Inc., 1.90%, 1/15/16 COMMUNICATIONS (3.9%) BellSouth Corp., 5.20%, 9/15/14 Verizon Communications, Inc., 8.75%, 11/1/18 CONSUMER, NON-CYCLICAL (1.9%) Pfizer, Inc., 5.35%, 3/15/15 TOTAL CORPORATE BONDS & NOTES (Cost $4,987,033) (9.1%) U.S. TREASURY OBLIGATIONS (1.7%) U.S. TREASURY NOTES & BONDS (1.7%) U.S. Treasury Notes, 1.13%, 6/30/11 TOTAL U.S. TREASURY OBLIGATIONS (Cost $1,000,564) (1.7%) 2 Value Line Asset Allocation Fund, Inc. Schedule of Investments (unaudited) Principal Amount Value TOTAL INVESTMENT SECURITIES (93.4%) (Cost $40,173,453) $ SHORT-TERM INVESTMENTS (6.4%) REPURCHASE AGREEMENTS (1) (6.4%) $ With Morgan Stanley, 0.06%, dated 12/31/10, due 01/03/11, delivery value $3,900,020 (collateralized by $3,715,000 U.S. Treasury Notes 3.1250%, due 08/31/13, with a value of TOTAL SHORT-TERM INVESTMENTS (Cost $3,900,000) (6.4%) CASH AND OTHER ASSETS IN EXCESS OF LIABILITIES (0.2%) NET ASSETS (2) (100%) $ NET ASSET VALUE OFFERING AND REDEMPTION PRICE, PER OUTSTANDING SHARE ($60,691,661 ÷ 3,020,974 shares outstanding) $ * Non-income producing. The Fund’s custodian takes possession of the underlying collateral securities, the value of which exceeds the principal amount of the repurchase transaction, including accrued interest. For federal income tax purposes, the aggregate cost was $44,073,453, aggregate gross unrealized appreciation was $16,707,280, aggregate gross unrealized depreciation was $227,272 and the net unrealized appreciation was $16,480,008. ADR American Depositary Receipt. 3 In accordance with Financial Accounting Standards Board Accounting Standards Codification (FASB ASC 820-10), Fair Value Measurements and Disclosures, (formerly Statement of Financial Accounting Standards (“SFAS”) No.157), the Fund discloses the fair value of its investments in a hierarchy that prioritizes the inputs to valuation techniques used to measure the fair value. The hierarchy gives the highest priority to valuations based upon unadjusted quoted prices in active markets for identical assets or liabilities (level 1 measurement) and the lowest priority to valuations based upon unobservable inputs that are significant to the valuation (level 3 measurements). FASB ASC 820-10-35-39 to 55 provides three levels of the fair value hierarchy as follows: ● Level 1: Inputs that reflect unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access at the measurement date; ● Level 2: Inputs other than quoted prices that are observable for the asset or liability either directly or indirectly, including inputs in markets that are not considered to be active; ● Level 3: Inputs that are unobservable. The Fund adopted the authoritative guidance included in FASB ASC 820-10, Fair Value Measurements and Disclosures, on determining fair value when the volume and level of activity for the asset or liability have significantly decreased and identifying transactions that are not orderly (formerly FSP FAS 157-4). FASB ASC 820-10-35-51A to 51H indicates that if an entity determines that either the volume and/or level of activity for an asset or liability has significantly decreased (from normal conditions for that asset or liability) or price quotations or observable inputs are not associated with orderly transactions, increased analysis and management judgment will be required to estimate fair value. Valuation techniques such as an income approach might be appropriate to supplement or replace a market approach in those circumstances. It provides a list of factors to determine whether there has been a significant decrease in relation to normal market activity. Regardless, however, of the valuation technique and inputs used, the objective for the fair value measurement in those circumstances is unchanged from what it would be if markets were operatingat normal activity levels and/or transactions were orderly; that is, to determine the current exit price as promulgated by FASB ASC 820-10. The guidance also requires additional disclosures regarding inputs and valuation techniques used, change in valuation techniques and related inputs, if any, and more disaggregated information relating to debt and equity securities. Valuation techniques such as an income approach might be appropriate to supplement or replace a market approach in those circumstances. It provides a list of factors to determine whether there has been a significant decrease in relation to normal market activity. Regardless, however, of the valuation technique and inputs used, the objective for the fair value measurement in those circumstances is unchanged from what it would be if markets were operating at normal activity levels and/or transactions were orderly; that is, to determine the current exit price as promulgated by FASB ASC 820-10. The following is a summary of the inputs used as of December 31, 2010 in valuing the Fund’s investments carried at value: Investments in Securities: Level 1 Level 2 Level 3 Total Assets Common Stocks $ $
